Motion for permission to proceed as a poor person granted, provided appeal has been timely taken. The appeal may he perfected in accordance with sections 800.19 through 800.27 of the Rules of Practice (22 NYCRR 800.19-800.27), effective September 1, 1971. Michael Davidoff, Esq., 10 Hamilton Avenue, Monticello, assigned to represent appellant upon this appeal, pursuant to section 722 of the County Law. The court finds a conflict of interest requires such assignment. The County Clerk of Sullivan County is directed to furnish appellant’s attorney, without charge, one copy of the trial transcript. Herlihy, P. J., Staley, Jr., Greenhlott, Sweeney and Simons, JJ., concur.